Exhibit 99.1 News Release BOARDWALK ANNOUNCESFIRSTQUARTER 2009RESULTS HOUSTON,April 27, 2009 Boardwalk Pipeline Partners, LP, (NYSE:BWP)announcedtoday its results for the firstquarterendedMarch 31, 2009, which included the following: − Operating revenues of $223.4 million, a 13% increase from $197.3 million in the comparable 2008 period; − Net income of $52.0 million, a 41% decrease from $88.1 million in the comparable 2008 period; and − Earnings before interest, taxes, depreciation and amortization (EBITDA) of $125.2 million, a 6%decrease from $133.8million in the comparable 2008 period. The Partnership’s revenues for the quarter were higher than the comparable period in 2008 from transportation revenues associated with the expansion projects.However, transportation revenues, excluding fuel, from the expansion projects were approximately $12.0 million lower than anticipated due to operating those pipelines at reduced pressures following the discovery of anomalies in certain joints of pipe.The revenue increase was more than offset by higher expenses related to the expansion projects, such as depreciation and property taxes, which reduced net income for the quarter as compared to the 2008 period.In addition, net income was lower due to increased operation and maintenance expenses resulting frommajor maintenance projects andhigher interest expense due to an increase in outstanding debt balances and lower capitalized interest. Net income and EBITDA for the 2008 period were favorably impacted by an $11.2 million contract settlement gain and a $3.1 million mark-to-market gain related to certain derivatives associated with the expansion projects. Capital Program Expansion and growth capital expenditures were $292.7 million for the quarter ended March 31, 2009.This includes the following for the Partnership’s pipeline expansion projects (in millions): First Quarter Inception to Date Southeast Expansion $ 28.2 $ 735.5 Gulf Crossing Project 115.1 1,518.6 Fayetteville and Greenville Laterals 118.8 803.0 Total expansion capital expenditures $ 262.1 $ 3,057.1 In the first quarter 2009, the Partnership completed the compression associated with the Southeast Expansion and the initial construction of the Gulf Crossing Project and the Fayetteville and Greenville Laterals.Additional compression facilities are expected to be constructed for the Gulf Crossing Project and Fayetteville and Greenville Laterals, which are expected to be placed in service in 2010.The additional compression for the Gulf Crossing Project remains subject to regulatory approval. Additionally, in the first quarter 2009, the Partnership signed shipper agreements for approximately 0.4 Bcf of capacity that will support expanding the Partnership’s system in the Haynesville production area in Louisiana.This project will consist of adding compression facilities to the Partnership’s Gulf South system at an estimated cost of up to $200.0 million. Cost and timing estimates for the expansion projects are subject to a variety of risks and uncertainties, including obtaining regulatory approvals, adverse weather conditions, delays in obtaining key materials, shortages of qualified labor and escalating costs of labor and materials. Maintenance capital expenditures were $9.2 million for the quarter ended March 31, Net IncomePer Unit In the first quarter 2009,the Partnership began applying the provisions ofEITF IssueNo. 07-4, Application of the Two-Class Method under FASB Statement No. 128, Earnings per Share, to Master Limited Partnerships, which provides that net income for the current period be reduced by the amount of available cash that will be distributed with respect to that period for purposes of calculating net income per unit.Any residual amount representing undistributed net income (or loss) isassumed to be allocated to the various ownership interestsin accordance with the contractual provisions of the partnership agreement. Under the Partnership’s partnership agreement, for any quarterly period, the incentive distribution rights (IDRs)participatein net incomeonly to the extent of the amount of cash distributions actually declared, thereby excluding the IDRs from participating in undistributed net income or losses.Accordingly, undistributed net income is assumed to be allocated to the other ownership interests on a pro rata basis, except the class B units for which participation in net income is limited to $0.30 per unit per quarter. The following table provides a reconciliation of net income and the assumed allocation of net income to the common and class B units for purposes of computing net income per unit for the quarter ending March 31, 2009 (in millions, except per unit data): Total Common Units Class B Units General Partner and IDRs Net income $ 52.0 Declared distribution 86.8 $ 75.1 $ 6.9 $ 4.8 Assumed allocation of undistributed net loss (34.8 ) (29.7 ) (4.4 ) (0.7 ) Assumed allocation of net income $ 52.0 $ 45.4 $ 2.5 $ 4.1 Weighted average units outstanding 154.9 22.9 Net income per unit $ 0.29 $ 0.11 As a result of applying the provisions of EITF No. 07-04, net income per unit for the first quarter 2008 has been adjusted from $0.60 per common and subordinated unit, as originally reported using the provisions of EITF Issue No. 03-06, Participating Securities and the Two-Class Method under FASB Statement No. 128, to $0.68 per common and subordinated unit.The following table provides a reconciliation of net income and the assumed allocation of net income to the common and subordinated units for purposes of computing net income per unit for the quarter ending March 31, 2008 (in millions, except per unit data): Total Common Units Subordinated Units General Partner and IDRs Net income $ 88.1 Declared distribution 60.5 $ 42.2 $ 15.4 $ 2.9 Assumed allocation of undistributed net income 27.6 19.8 7.2 0.6 Assumed allocation of net income $ 88.1 $ 62.0 $ 22.6 $ 3.5 Weighted average units outstanding 90.7 33.1 Net income per unit $ 0.68 $ 0.68 Conference Call The Partnership has scheduled a conference call for April 27, 2009, at 9:00 a.m.
